DETAILED ACTION
This action is responsive to communication filed 4/21/2021. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/21/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 9 – 14, and 16 – 20 is/are rejected under 35 U.S.C. 103US Patent 3,037,212 (hereinafter Kleinhof) in view of US Patent 8,099,801 (hereinafter Hughes) and US Patent 8,069,502 (hereinafter Coronado).
Regarding claim 1, Kleinhof shows a sealing apparatus (11) comprising a flexible funnel wall (“elastic synthetic resin” is considered a flexible material; col. 2, ln. 49; note annotated fig. below); a flexible annular channel wall (note annotated fig. below) circumscribing the funnel wall; an upper channel wall (note annotated fig. below) extending between a first end of the funnel wall and the annular channel wall (note annotated fig. below), where the annular channel wall, the upper channel wall, and at least a portion of the funnel wall forms a continuous annular receptacle (note annotated fig. below); a flexible toilet horn receptacle wall (note annotated fig. below) extending outward from a side of the upper channel wall opposite the receptacle, the flexible toilet horn receptacle wall extending from a second end at the upper channel wall to a first end (note annotated fig. below), and a sealing rim (13) positioned at the first end of the toilet horn receptacle wall opposite the upper channel wall, wherein at least a portion of the sealing rim extends inwardly from the first end of the toilet horn receptacle wall towards a center axis of the sealing apparatus. Kleinhof fails to show a sealing component disposed in the continuous annular receptacle such that an inner wall of the sealing component circumscribes the funnel wall and such that the annular channel wall circumscribes at least a portion of an outer wall of the sealing component. Attention is turned to Hughes which including a sealing component (60) in a receptacle (64) of a sealing apparatus for providing a fluid seal between the apparatus and a waste pipe of a toilet. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sealing component disposed in the continuous annular receptacle such that an inner wall of the sealing component circumscribes the funnel wall and such that the annular channel wall circumscribes at least a portion of an outer wall of the sealing component to 
Hughes fails to show the sealing component is foam. Attention is turned to Coronado which shows foam rubber to be a common, well-known material for a sealing component (col. 4, ln. 53). It would have been obvious to one having ordinary skill in the art to select any well-known material based on its suitability for its intended use, and to select a foam sealing component falls well within the purview of the invention as evidenced by the teachings of Coronado mentioned above.


    PNG
    media_image1.png
    473
    648
    media_image1.png
    Greyscale

Regarding claim 3, Kleinhof shows the upper channel wall is ‘substantially planar’ since it is 2 planar surfaces that converge at an apex similar to an inverted “V” (note annotated fig. above).
Regarding claim 4, Kleinhof shows a portion of the upper channel wall extends outward from the first end of the funnel wall to the second end of the toilet horn receptacle wall extending from the side of the upper channel wall (note annotated fig. below).

    PNG
    media_image2.png
    473
    650
    media_image2.png
    Greyscale

Regarding claim 5, Kleinhof shows the upper channel wall extends beyond the second end of the toilet horn receptacle wall to a first end of the annular channel wall (note annotated fig. below).

    PNG
    media_image3.png
    473
    670
    media_image3.png
    Greyscale

Regarding claim 6, Kleinhof shows the first end of the annular channel wall is adjacent to the second end of the toilet horn receptacle wall (note annotated fig. above regarding claim 5).
Regarding claims 9 and 10, Kleinhof shows the first end of the funnel wall has a first diameter and the second end of the toilet receptacle wall has a second diameter greater than the first diameter, and the sealing rim defines an opening having a third diameter less than the second diameter of the toilet horn receptacle wall (note annotated fig. below).

    PNG
    media_image4.png
    479
    676
    media_image4.png
    Greyscale

Regarding claim 11, Kleinhof shows the sealing rim (13) is configured to contact a horn (9) of a toilet (col. 2, ln. 59 – 64).
Regarding claim 12, Kleinhof shows the sealing rim (13) flexes towards the upper channel wall when contacted by the horn of the toilet (fig. 4; col. 2, ln. 59 – 64).
Regarding claim 13, Kleinhof shows the sealing rim extending at an angle and thus fails to show it is oriented substantially perpendicular to the center axis of the sealing apparatus. Attention is turned to Coronado which shows orienting a sealing rim substantially perpendicular to the center axis of a sealing apparatus (fig. 2A). One ordinary skill in the art would expect the sealing rim of Kleinhof to function equally well whether the sealing rim is positioned slightly upward or substantially perpendicular as evidenced by the teachings of Coronado mentioned above. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to orient the sealing rim to be substantially perpendicular to the center axis of the sealing apparatus as a matter of engineering design 
Regarding claim 14, Kleinhof shows the continuous annular receptacle is open at a lower end opposite the upper channel wall (note annotated fig. above regarding claim 1).
Regarding claim 16, under the modification in view of Hughes regarding the sealing component, Hughes shows further comprising an additional sealing component (“one or more seals” col. 4, ln. 24) configured to be positioned between the foam sealing component (60) and a closet collar (28), the additional sealing component circumscribing at least a portion of the funnel.
Regarding claim 17, Kleinhof shows the sealing apparatus (11) is defined by a one-piece structure comprising the funnel wall, the annular channel wall, the upper channel wall, the toilet horn receptacle wall, and the sealing rim (col. 2, ln. 47 – 52).
Regarding claim 18, Kleinhof shows the one-piece structure is made of an elastic synthetic resin such as polyethylene (a TPE) (col. 2, ln. 49 – 50).
Regarding claim 19, under the modification in view of Hughes regarding the sealing component, Hughes shows the sealing component (60) adheres to at least one surface (note connection points between at least the inner surfaces of the annular wall and upper wall as shown in fig. 5) of the continuous annular receptacle (64).
Regarding claim 20, under the modification in view of Hughes regarding the sealing component, Hughes shows the sealing component is a ring (col. 4, ln. 25 – 26), and under the modification in view of Coronado would obviously be a foam ring.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhof, Hughes and Coronado as applied to claim 1 above, and further in view of US Patent Application Publication 2001/0040348 (hereinafter Kojima).
Regarding claim 2, Kleinhof shows an angular transition between the first end of the funnel wall and the upper channel wall and thus fails to show the first end of the funnel wall comprises a rounded transition to the upper channel wall. Attention is turned to Kojima which shows a transition between a funnel wall (80b) and a channel wall (80c) as being rounded (fig. .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhof, Hughes, and Coronado as applied to claim 5 above, and further in view of US Patent Application Publication 2007/0256220 (hereinafter Lee).
Regarding claims 7 and 8, Kleinhof fails to show further comprising first and second ears extending outward from the annular channel wall, wherein the first and second ears extend radially outward from a send end of the annual channel wall. Attention is turned to Lee which shows first and second ears (42) extending outward from an annular sealing wall (41) to secure the sealing device to the closet collar mounting bolts. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include first and second ears extending outward from the annular channel wall to provide further securement between the toilet base and the sealing device to prevent unwanted movement during installation as evidenced by the teachings of Lee. Under the modification in view of Lee, the resultant modified structure would be configured such that the first and second ears (as shown by Lee) would extend radially outward from a second end of the annual channel wall of Kleinhof in order to function as intended.
Claim 15 is/are rejected under 35 U.S.C. 103Kleinhof, Hughes, and Coronado as applied to claim 1 above, and further in view of US Patent Application Publication 2007/0011799 (hereinafter Brooks).
Regarding claim 15, Kleinhof fails to show the toilet horn receptacle wall tapers inward towards the center axis of the sealing apparatus from the first end to a second end. Attention is turned to Brooks which teaches tapering a toilet horn receptacle wall inward to accommodate similarly shaped toilet horns in instances where cylindrical or non-tapered toilet horns are not being used (see Brooks par. 23). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to shape the toilet horn receptacle wall appropriately depending on the installation requirements, and selecting an inwardly tapered toilet horn receptacle wall for receiving tapered toilet horns falls well within the purview of the invention as evidenced by the teachings of Brooks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 9,758,957 in view of Hughes. The granted US Patent shows all in the instant invention as claimed except an upper channel wall. Attention is turned to Hughes which shows an upper channel wall that forms a continuous annular receptacle (64) for receiving a sealing component (60). It would have been obvious to one having ordinary skill in the art to include an upper channel wall with the claimed invention of the granted US Patent to accommodate a sealing component as evidenced by the teachings of Hughes.
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 30 of U.S. Patent No. 9,816,261 in view of Hughes. The granted US Patent shows all in the instant invention as claimed except an upper channel wall. Attention is turned to Hughes which shows an upper channel wall that forms a continuous annular receptacle (64) for receiving a sealing component (60). It would have been obvious to one having ordinary skill in the art to include an upper channel wall with the claimed invention of the granted US Patent to accommodate a sealing component as evidenced by the teachings of Hughes.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,415,224 in view of Hughes. The granted US Patent shows all in the instant invention as claimed except an upper channel wall. Attention is turned to Hughes which shows an upper channel wall that forms a continuous annular receptacle (64) for receiving a sealing component (60). It would have been obvious to one having ordinary skill in the art to include an upper channel wall with the claimed invention of the granted US Patent to accommodate a sealing component as evidenced by the teachings of Hughes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754